 In the Matter of RHEEM MANUFACTURING COMPANYandINTER-NATIONAI. ASSOCIATION OF MACHINISTS, A. F. OF L.Case No. 10-R-1376.-Decided January 19, 1945 .Messrs. A. L. Monteithand E.R. Merrill,of Birmingham, Ala., forthe Company.Messrs. J. C. McGlonandJack H. Crunk,of Birmingham, Ala., forthe I. A. M.Messrs. Crampton HarrisandW. J. Shewmake,of Birmingham,Ala., for the U. S. A..Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition- duly filed by International Association of Ma-chinists, A. F. of L., herein called the I. A. M., alleging that a questionaffectingcommerce had arisen concerning the representation of em-ployees of Rheem Manufacturing Company, Birmingham, Alabama,herein called the Company, the National Labor Relations Board pro-vided for an appropriate,hearing upon due notice before MortimerIT.Freeman, Trial Examiner.Said hearing was held at Birming-ham, Alabama, on January 5, 1945.At the commencement of thehearing, the Trial Examiner granted a motion of United Steelwork-ers of America, C. I. 0., herein called the U. S. A.,,to intervene., TheCompany, the I. A. M., and the U. S. A. appeared at and participatedin the hearing and all parties were afforded full` opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues.During the course of the hearing theU. S. A. moved to dismiss the petition. The Trial Examiner reservedruling thereon.The motion is hereby denied. The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded opportunity to file briefswith the Board.Upon the entire record in the case, the Board makes the following:60 N L.R. B., No. 32.168 RHEEM MANUFACTURING COMPANY169FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYRheem Manufacturing Company is a California corporation operat-ing plantsthroughout the United States.We are here concerned with.its plant at Birmingham, Alabama, where it is engaged in the manu-facture of shellsand shellcasings.During 1944 the Company pur-chased raw materials for use at its Birmingham. plant valued in -ex-cess of $5,000,000, over 55 percent of which was shipped to it frompoints outside the State of Alabama.During 1944 the Companyshipped products from - its Birmingham plant valued in excess of$7,500,000, to points outside the State of Alabama.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDInternational Association of Machinists is a labor organization affili-ated with the Ameiican Federation of Labor, 'admitting to membership employees of the Company.United Steelworkers of America is a labor organization affiliatedwith the Congress of Industrial Organizations, admitting to member-ship employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn November 28,1944, the I. A. M. requested recognition of the Com-pany as exclusive collective bargaining representative of the employeesat the Birmingham plant.The Company refused this request on theground that it was operating under a contract with the U. S. A.On January 1, 1944, the Company and the U. S. A. entered into anexclusive collective bargaining contract which provided that the con-tract remain in effect until January 1, 1945, and from year to yearthereafter unless notice of a desire to terminate is given by either partythereto not less than 30 days prior to any annual expiration date.As,stated hereinabove, the I. A. M. made its claim to the Company onNovember 28, 1944. Inasmuch as the I. A. M. made its claim. prior toDecember 1, 1944, the date upon which the contract would have auto-matically renewed itself, we find that the contract does not constitutea bar to a determination of representatives at this time.A statement of a Field Examiner of the Board, introduced into evi-dence at the hearing, indicates that the I. A. M. represents a substantial -170DECISIONS OF NATIONAL LABOR RELATIONS BOARDnumber of employees in the unit hereinafter found to be appropriate.'We find that a question affecting commerce has arisen concerning the.representation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV.TIIE APPROPRIATE UNITWe find, in accord with a stipulation of the parties, that all produc-tion and maintenance employees at the shell plant and shell casing'division of the Company at Birmingham, Alabama, including forge-shop employees, but excluding professional engineering, professionaland clerical employees, maids, janitors, nurses, messengers, guards,,employees in the aircraft division,-foremen, and any other supervisory,employees with authority to hire, promote, discharge, discipline, or,otherwise effect changes in the status of employees, or effectively rec-Commend such action, constitute a unit appropriate for the purposes ofcollective bargaining, within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives -for the purposes of collective bargaining with-Rheem Manufac-turing Company, Birmingham, Alabama, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Tenth Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Sections 10 and 11, of said Rules and Regulations, among'The Field Examiner reported that the I. A M. presented 472 membership applicationcards bearing the names of persons who appear on the Company's pay roll of December17, 1944There are approximately 1200 emplo3ees in the appropriate unit.The U. S. A.did not present any evidence of representation but relies upon its contract as evidenceof its interest in the instant proceeding. RHEEM MANUFACTURING COMPANY171the employees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingany who have since quit or.been discharged for cause and have notbeen rehired or reinstated prior to the date of the election, to deter-mine whether they desire to be represented by International Associa-tion of Machinists, A. F. of L., or by United Steelworkers of America,.C. I.0., for the purposes of collective bargaining, or by neither.